Title: From Louisa Catherine Johnson Adams to John Adams, 17 June 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 17 June 1818


You tell me that the highest prize in the Lottery is only 5000 dollars therefore you have not purchased my Ticket as I wished to make an experiment of your luck I suppose you think 5000 dollars a paltry prize however I should like you to purchase me a ticket in any of the Lotteries in which you can procure one for $4 and 50 Cents, or 5 which I see advertised in all the Boston papers and beg it may be in one of those which draw the earliest if you can get it at four and a half you may have the remaining half as commission money—
The sentiment of disgust you express at Genl Dearborns attack upon Putnam proceeds from so good and proper a feeling I cannot condemn it—I am only anxious that you should curb the natural warmth of your disposition which for your advantage in the common occurrences of life will require a little restraint—I never believed that Dearborn was a bad hearted man but that his head was decidedly weak I never had a doubt and it was always a matter of astonishment to me that in a Country where men in general can only make their way by the brilliancy or the solidity of their talents that he should ever have been selected to fill offices of any consequence in the Country—But this is not the only instance which I have witnessed of singular appointments and I trust our Country will avoid the serious imputation of a system of favouritism which sooner or later is productive of serious injury to the Government—
Superior excellence in any line will always excite feelings of envy and jealousy in little minds and as the larger portion of mankind are not gifted either by nature or education with this superiority; in the very aknowledgement of distinguished merit or abilities they betray an ever watchful suspicion of the object they have raised; ever in the hope of seizing some opportunity to level him to their own standard—and if while living they have failed of success they will as in the present instance try to blast the reputations of those they dared not approach till death had released them from the respect and fear they inspired and which made them sensible their best protection was their insignificancy—and to that let us leave them him for like the fable of the Ox and the frog —he may take every possible means to swell himself into a hero till he burst with his own conceit and he will no more compare with Putnam after all his efforts, than the poor frog did to the Ox and "est’ce assor ma seur" would be the motto I should recommend for his future publications—
Adieu my Dear Son. I trust in your continued exertions for your improvement to ensure the happiness and felicity of your / Mother



L. C. Adams




